DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        CHRISTIE WEAVER,
                            Appellant,

                                   v.

                         LUIS RODRIGUEZ,
                             Appellee.

                             No. 4D20-0153

                          [October 15, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Tarlika Navarro, Judge; L.T. Case No. FMCE18-8836.

  Christie Weaver, Palm Harbor, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.